Citation Nr: 0925311	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to 
February 1966, including combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss and tinnitus, among other claims.

In his September 2007 notice of disagreement, the Veteran 
objected to all determinations made in his September 2007 
rating decision.  A statement of the case (SOC) addressing 
the instant bilateral hearing loss and tinnitus service 
connection claims was issued in May 2008, to which the 
Veteran subsequently filed a timely substantive appeal.  A 
SOC addressing his sleep apnea and memory loss service 
connection claims was not issued in June 2008, and a 
substantive appeal is not contained in the claims file.  
Therefore, only the instant claims are before the Board for 
its consideration.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge for a Board personal hearing (Central Office 
hearing) in May 2009 in Washington, DC.  A copy of that 
hearing transcript has been associated with the claims file.

Additional evidence not considered in the June 2008 
supplemental SOC and pertinent to the claim on appeal was 
submitted in June 2009.  This evidence was accompanied by a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2008).

The bilateral hearing loss service connection claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDING OF FACT

The Veteran experienced noise exposure in service; chronic 
tinnitus in service; continuous tinnitus since service 
separation; and the Veteran's tinnitus is related to noise 
exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA is not 
applicable where further assistance would not aid the Veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.   
In view of the Board's favorable decision in this appeal on 
the issue of service connection for tinnitus, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim. 



Service Connection Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran's March 1964 entrance and February 1966 discharge 
examinations were negative for any relevant abnormalities.  
Hearing loss or other ear trouble was denied in the Veteran's 
February 1966 Report of Medical History (RMH).  The remaining 
service treatment records were negative for any symptoms, 
complaints or diagnoses of any hearing difficulty.  Service 
personnel records reveal a military occupational speciality 
of field communications crewman as well as the receipt of a 
Vietnam Service medal.

In a March 2007 statement, the Veteran stated that he began 
to experiencing ringing in his ears in October 1965 after 
working on a communications wire line within 50 yards of a 
firing battery.  He reported that he underwent a physical 
examination at discharge but that the examiner did not 
inquire regarding any problems.  Following service, he 
reported working for a printing company who insisted that he 
wear hearing protection while working.  He reported that he 
turns the television up loudly, speaks in a loud voice to 
people, turns up the volume in his telephone, and that the 
ringing in his ears has interfered with his sleep.

A June 2007 statement from P. E., who served in the same unit 
as the Veteran, described their duties as a wireman and the 
missions that they undertook while in Vietnam.  He indicated 
that many phone lines were laid within a few yards of 
Howitzers in an effort to prevent sabotage and that the 
Veteran may have been working on the phone lines when the 
artillery had been firing.

An October 2007 VA audiological examination reflected the 
Veteran's complaints of constant, non-localizing tinnitus 
that began in 1965 following a Howitzer firing a few hundred 
feet away from him.  He reported post-service occupational 
noise exposure as he had worked with printing presses and 
equipment for approximately 35 years, but also reported using 
hearing protection while working.  Following a review of the 
Veteran's claims file, the VA audiological examiner opined 
that the Veteran's tinnitus was less likely as not caused by 
or the result of military noise exposure because there were 
no in-service complaints of ear problems while in service.

The Veteran testified during his May 2009 Central Office 
hearing regarding an October or November 1965 incident in 
which he was exposed to the noise of artillery fire while 
repairing a communications line near battery of Howitzers in 
Vietnam.  He testified that he did not recall seeing a doctor 
at discharge and that had he stated that he was injured if 
would have delayed his discharge processing.  He recalled 
signing a form indicating that "nothing was wrong" with 
him.  He further testified that he had spoken to a doctor 
regarding the ringing in his ears while in service but was 
informed that the condition would slowly "go away."  
Constant ringing in his ears and difficulties clearly hearing 
words were also reported.

A May 2009 statement from the Veteran's brother-in-law 
indicates that he knew him prior to service and that he began 
to complain of ringing in his ears following service.  He 
also reported that the Veteran spoke of being exposed to 
artillery fire while serving in Vietnam.

A private audiology report was submitted in June 2009 and 
reflected the Veteran's complaints of bilateral tinnitus.  
The Veteran reported the October or November 1965 incident in 
which he was exposed to artillery fire near a battery of 
Howitzers to the examiner.  He reported that his tinnitus 
caused sleep difficulties, which lead to a subsequent loss of 
concentration.  He reported being fired from his last job due 
to his concentration difficulties, his difficulties 
remembering and understanding in noise.  Following this 
examination and a review of relevant portions of the 
Veteran's claims file, the examiner opined that it was very 
likely that the reported military noise exposure contributed 
to his tinnitus complaints.  The examiner indicated that 
individual ears vary in sensitivity, and that "it has been 
reported" that damage may not be noticeable for many years 
following noise exposure. 

Service Connection for Tinnitus

After a review of the evidence, the Board finds that the 
Veteran experienced noise exposure in service.  Although the 
Veteran's service treatment records are negative for evidence 
of tinnitus, he is competent to report noise exposure.  His 
reported noise exposure is consistent with his documented 
service as a field communications crewman.  Accordingly, the 
element of an in-service injury of acoustic trauma is 
satisfied.  

On the question of current disability, the June 2009 private 
audiologist noted the Veteran was suffering from tinnitus.  
In addition, the Veteran is competent to testify to in-
service noise exposure, chronic tinnitus in service, 
continuous symptoms since service, and that he currently has 
ringing in the ears.  The Veteran has so testified or 
written, and the Board finds the Veteran's testimony and 
statements credible on these elements of his claim.  For 
these reasons, the Board finds that the Veteran currently has 
tinnitus, experienced chronic tinnitus in service, and 
experienced continuous tinnitus since service separation.  

The Board further finds that the evidence is at least in 
equipoise on the question of whether the Veteran's current 
tinnitus is related to noise exposure in service.  
There is conflicting evidence regarding whether the Veteran's 
current disability is related to his service.  The evidence 
weighing against the Veteran's claim includes the October 
2007 VA audiology examination report in which the VA 
audiologist opined that there was no nexus between the 
Veteran's current tinnitus and his service.  The basis for 
the opinion was that the service treatment record was 
negative for tinnitus or other ear complaints.  The evidence 
weighing in favor of the Veteran's claim includes a June 2009 
private audiology opinion that it was "very likely" that 
his military noise exposure contributed to his current 
tinnitus.  

Both examiners reviewed relevant portions of the Veteran's 
claims file, and the Veteran reported an accurate and 
consistent medical history to both examiners.  The June 2009 
private audiology opinion addressed the impact of the 
Veteran's in-service noise exposure on his tinnitus and 
explained why such a condition may not have been detectable 
until some time after the initial noise exposure, while the 
October 2007 VA opinion did not.  For these reasons, the 
Board resolves reasonable doubt in the Veteran's favor to 
find that the Veteran's current tinnitus is related to the 
in-service noise exposure.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran's June 2009 private audiology examiner indicates 
that she reviewed a Madison VA Medical Center (VAMC) 
audiology consultation by a VA audiologist that stated that 
the Veteran's Maryland CNC speech discrimination scores were 
below 94 percent.  VA treatment records dated through April 
2008 are located in the claims file.  However, records 
reflecting this referenced consultation or the result of any 
such audiology examination are not located in the claims 
file.  

As these records have been indentified as relevant to the 
Veteran's claim, and the current treatment records located in 
the claims file do not indicate that the Veteran suffers from 
hearing loss under applicable VA regulations, 38 C.F.R. 
§ 3.385 (2008), it is necessary to obtain these records.  
38 U.S.C.A. § 5103A. 

Accordingly, the issue of service connection for hearing loss 
is REMANDED for the following action:

1.   The RO/AMC should obtain copies of 
the Veteran's VA treatment records, 
including copies of any audiology 
consultation at the Madison VAMC, dated 
from April 2008 through the present. 

2.  Following the completion of the above 
development, the claims file should be 
provided to the VA examiner who conducted 
the October 2007 audiological examination.  
This VA examiner should determine whether 
any revisions to the October 2007 opinion 
regarding whether it was at least as 
likely as not (50 percent probability or 
more) that any purported hearing loss was 
related to a disease or injury in service, 
or had its onset in service, are 
necessary. 

If the examiner who conducted the October 
2007 examination is unavailable another 
qualified examiner should review the 
claims folder and provide the necessary 
opinion.

A review of the relevant documents in the 
claims file should be noted in the 
examination report.  A rationale for any 
opinion should be provided.  If additional 
examinations are deemed necessary, they 
should be conducted.  

3.  If the claim for service connection 
for bilateral hearing loss is not granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


